Citation Nr: 0842685	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic 
post-traumatic stress disorder.  

2.  Entitlement to service connection for chronic alcoholism 
claimed as secondary to chronic post-traumatic stress 
disorder.  

3.  Entitlement to service connection for a chronic 
pancreatic disorder to include pancreatitis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from January 1964 to January 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic 
post-traumatic stress disorder (PTSD), chronic alcoholism 
claimed as secondary to chronic PTSD, and a chronic 
pancreatic disorder to include pancreatitis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran's service personnel records relate that he served 
with the Marine Corps as an air control/anti-air warfare 
electronics operator in the Republic of Vietnam from May 1965 
to May 1966.  In a March 23, 2007, written statement, the 
veteran advances he recalled an incident in "in 
approximately September or early October, 1966 (sic) in the 
Chu Lai 4th Marine compound when a 1st Recon Marine was 
beheaded in his tent by the VC."  In its May 2007 Formal 
Finding of Lack of Sufficient Information to Request Research 
of Unit Records, the RO determined that as "the veteran was 
not in Vietnam in September or October of 1966," no further 
research was "warranted."  Given that the veteran refers 
elsewhere in his March 23, 2007, written statement to having 
been in North Carolina in July 1966, the Board observes that 
the veteran clearly intended to write "1965," the year in 
which he was in Vietnam.  The reference to "1966" 
constitutes a typographical error.  Appropriate action has 
not been undertaken to verify the veteran's claimed inservice 
stressor.  

The veteran's claims for service connection for both chronic 
alcoholism and a chronic pancreatic disorder to include 
pancreatitis are inextricably intertwined with his claim of 
entitlement to service connection for chronic PTSD.  They 
must be readjudicated concurrently with his claim for service 
connection for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Submit the veteran's March 23, 2007, 
written statement as to his alleged 
inservice stressor to the Marine Corps 
University Archives (MCUA) for 
verification of the claimed stressor.  

2.  If the veteran's claimed stressors 
are verified, the RO should then take any 
and all development action which it deems 
necessary.  

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic PTSD, chronic alcoholism, and a 
chronic pancreatic disorder to include 
pancreatitis with express consideration 
of the United States Court of Appeals for 
the Federal Circuit's (Federal Circuit) 
holding in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc 
order).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

